     Case 2:18-cv-03636-SJO-AFM Document 21 Filed 04/09/19 Page 1 of 3 Page ID #:110



      Alyson Dykes,
1     CA Bar #: 319835
      The Law Offices of Jeffrey Lohman, P.C.
2
      4740 Green River Road, Suite 310,
3     Corona, CA 92880
      Tel: (657) 500-4317
4     Fax: (657) 227-0270
      E: AlysonD@jlohman.com
5     Attorney for Plaintiff

6

7                                   UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
8

9
      IVAN MONTENEGRO,                                ) Case No.: 2:18-cv-3636-SJO-AFMX
10
                                                      )
                     Plaintiffs,                      )
11
                                                      )
             v.                                       ) Judge S. James Otero
12
                                                      ) Magistrate Judge Alexander F. MacKinnon
                                                      )
      CAPITAL ONE BANK (USA) N.A.,                    )
13
                                                      )
                     Defendant.                       )
14
                                                      )
15

16                                      NOTICE OF SETTLEMENT
17           Plaintiff IVAN MONTENEGRO notifies this Court that Plaintiff and Defendant CAPITAL
18    ONE BANK (USA), N.A., have resolved all claims between them in this matter and are in the
19
      process of completing the final settlement documents and filing the appropriate dismissal
20
      pleadings. The parties request that the Court retain jurisdiction for sixty (60) days for any matters
21
      related to completing and/or enforcing the settlement and stay all remaining discovery deadlines.
22
                                    Respectfully submitted the 9th day of April 2019.
23

24                                                          By: /s/ Alyson Dykes
25
                                                     -1-


                                         NOTICE OF SETTLEMENT
     Case 2:18-cv-03636-SJO-AFM Document 21 Filed 04/09/19 Page 2 of 3 Page ID #:111



                                                Alyson Dykes
1                                               The Law Offices of Jeffrey Lohman, P.C.
                                                4740 Green River Road, Suite 310
2
                                                Corona, CA 92880
3                                               T: (657) 500-4317
                                                F: (657) 227-0270
4                                               E: AlysonD@jolohman.com
                                                Attorney for Plaintiff, IVAN
5                                               MONTENEGRO

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                          -2-


                                 NOTICE OF SETTLEMENT
     Case 2:18-cv-03636-SJO-AFM Document 21 Filed 04/09/19 Page 3 of 3 Page ID #:112




1                                   CERTIFICATE OF SERVICE

2            I certify that on April 9, 2019 I filed Plaintiff IVAN MONTENEGRO’s Notice of

3     Settlement using the CM/ECF system, which will provide notice to the following:
4

5
      Marcos Daniel Sasso
6     Ballard Spahr LLP
      2029 Century Park East Suite 800
7     Los Angeles, CA 90067-2909
      424-204-4400
8     Fax: 424-204-4350
      Email: sassom@ballardspahr.com
9

10

11

12
                                                        By: /s/ Alyson Dykes
13                                                      Alyson Dykes
                                                        The Law Offices of Jeffrey Lohman, P.C.
14                                                      4740 Green River Road, Suite 310
                                                        Corona, CA 92880
15                                                      T: (657) 500-4317
                                                        F: (657) 227-0270
16                                                      E: AlysonD@jolohman.com
                                                        Attorney for Plaintiff, IVAN
17                                                      MONTENEGRO
18

19

20

21

22

23

24

25
                                                  -3-


                                         NOTICE OF SETTLEMENT
